 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jasper Ian Webster,                                 No. CV-18-08003-PCT-JAT
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus
16   (“Petition”). The Magistrate Judge issued a Report and Recommendation (“R&R”) (Doc.
17   24) recommending that the Petition be denied.
18          Neither party has filed objections to the R&R and the time to do so has expired.
19   Accordingly, the Court hereby accepts the R&R. See Thomas v. Arn, 474 U.S. 140, 149
20   (1985) (finding that district courts are not required to conduct “any review at all . . . of any
21   issue that is not the subject of an objection” (emphasis added)); United States v. Reyna-
22   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“statute makes it clear that the
23   district judge must review the magistrate judge’s findings and recommendations de novo
24   if objection is made, but not otherwise” (emphasis in original)); see also Schmidt v.
25   Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz. 2003).
26          Based on the foregoing,
27          IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (Doc.
28   24) is ACCEPTED; accordingly,
 1          $      Petitioner’s Petition for Writ of Habeas Corpus is denied and dismissed with
 2   prejudice,
 3          $      that pursuant to Rule 11 of the Rules Governing Section 2254 Cases, in the
 4   event Petitioner files an appeal, the Court denies issuance of a certificate of appealability
 5   because dismissal of the portions of the petition is based on a plain procedural bar and
 6   jurists of reason would not find this Court’s procedural ruling debatable, see Slack v.
 7   McDaniel, 529 U.S. 473, 484 (2000), and Petitioner has not made a substantial showing of
 8   the denial of a constitutional right, see 28 U.S.C. ' 2253(c)(2); and
 9   $      the Clerk of the Court shall enter judgment of dismissal with prejudice.
10          Dated this 6th day of June, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
